Exhibit 10.1


EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (the “Agreement”), made and entered into as of the 5th
day of May 2008 by and between:


 
(i)
MICHAEL H. BRAUN, an individual of Pembroke Pines, Florida (the “Employee”) and



 
(ii)
21ST CENTURY HOLDING COMPANY, a Florida corporation with offices and place of
business in Lauderdale Lakes, Florida (the “Company”).



P R E L I M I N A R Y   S T A T E M E N T


WHEREAS, the Company is engaged in the insurance business and desires to employ
Employee and to secure for the Company the benefit of Employee’s experience,
efforts and abilities in connection with the business of the Company, all as
provided herein; and


WHEREAS, the Company has and will continue to expend substantial resources in
connection with the aforementioned endeavors; and


WHEREAS, the Company desires to engage Employee as Chief Executive Officer of
the Company to perform executive management functions and other services in
connection with the business of the Company, and


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.           Employment.  Effective as of July 1, 2008, the Company employs
Employee, and Employee hereby accepts employment by Company, and agrees to serve
the Company, upon the terms and conditions set forth in this Agreement.


2.           Term of Employment.  The Employee shall be employed for a period of
four (4) year(s) from the date set forth in Paragraph 1 herein (the period of
employment may be referred to as the “Term of Employment”).


3.           Duties of Employee.  So long as employed hereunder, Employee agrees
to devote Employee’s full business time and energy to the business and affairs
of the Company, to perform Employee’s duties hereunder effectively, diligently
and to the best of Employee’s ability and to use Employee’s best efforts, skill
and abilities to promote the Company’s interests.  Employee’s duties shall
include, but are not limited to, executive management functions for the Company
in any positions to which he is appointed by the Company's Board of Directors,
as well as providing any other services as may be determined by the Company from
time to time in the Company’s reasonable discretion.


4.           Compensation.  For all services to be rendered by Employee to the
Company during the Term of Employment, the Company agrees to compensate Employee
and Employee agrees to accept from Employer, the following compensation:


(a)           Base Salary.  The Company agrees to pay Employee an annual salary
of TWO HUNDRED AND FOURTEEN THOUSAND DOLLARS ($214,000.00) per year payable
biweekly, in the following amount:


Eighty-Two Hundred Thirty Dollars and 77/100 ($8,230.77) biweekly


(b)           Upon the effective date of Employment, Employee shall receive
40,000 stock options to purchase the Company’s common stock pursuant to the 2002
Stock Option Plan of 21st Century Holding Company, with the grant price set at
2% over the fair market value on July 1, 2008, vesting 20% per year and expiring
six (6) years from the grant date.  Additionally, upon completion of a six (6)
month period employed as the Company’s Chief Executive Officer and so long as
the Employee is still employed by the Company in the same position, Employee
shall receive 40,000 stock options to purchase the Company’s common stock
pursuant to the 2002 Stock Option Plan of 21st Century Holding Company, with the
grant price set at 2% over the fair market value on January 2, 2009, vesting 20%
per year and expiring six (6) years from the grant date.


(c)           Medical Insurance.  So long as Employee is employed by the
Company, the Company agrees to provide medical insurance coverage for the
Employee (plus family) commensurate with the coverage provided by the Company
for other similarly situated employees.  Employee, at his option, may elect not
to accept Company medical insurance coverage.


(d)           Automobile Allowance.  Throughout the Term of this Agreement, the
Company will pay Executive an automobile allowance in the amount of $500.00 per
month.  Such automobile allowance shall be for no more than one automobile and
shall include all expenses related thereto, including, without limitation, lease
expenses, maintenance and insurance.


(e)           Vacation/Personal Time.  Employee shall be entitled to reasonable
vacations and/or personal time off during each year of the Term, the time and
duration thereof to be determined by mutual agreement between Employee and the
Company.


5.           Termination.  Employee’s employment with the Company may be
terminated by the Company if any of the following shall occur:


(a)           Employee shall be discharged for “good cause” which shall mean
that:



 
(i)
There has been continued neglect on the part of the Employee in the performance
of Employee’s duties under this Agreement with notice and an opportunity to
cure: or




 
(ii)
Employee shall have committed a material breach of any term or condition of this
Agreement; or




 
(iii)
Employee continued to neglect Employee Handbook Policies and Procedure; or




 
(iv)
Employee is convicted of a felony or of any crime involving moral turpitude
which is committed by Employee during the term of this Agreement.



Prior to terminating the Employee for “good cause” under subparts 5(a) (i) –
(iii) above, the Company shall provide the Employee with at least ten (10) days
written notice of the breach and an opportunity to cure the breach.  If the
Employee does not cure the breach to the satisfaction of the Board, in its sole
and absolute discretion, during this period, the Company may terminate the
Employee for "good cause."  If the Employee is terminated under subparts
5(a)(iv), his termination will be immediate upon the date of the conviction and
no written notice is required by the Company.  If Employee’s employment with the
Company shall be terminated as provided in this Section 5(a), the Employee shall
be entitled to Employee’s base weekly salary (as provided in Section 4(a) above)
prorated only through the date of the termination of employment.


(b) Termination by the Company Without Cause.  If during the Term of this
Agreement the Employee’s employment is terminated by the Company without cause,
the Company will make a lump sum payment to the Employee in an amount equal one
(1) year’s base salary or the base salary through the balance of the Term
remaining on this Agreement, whichever is a lesser amount.  Additionally, the
Company will accelerate all unvested stock options held by the Employee at the
time of termination.
 
(c) Death.  In the event of the Employee's death, this Agreement shall
automatically terminate as of the date of such death without notice to either
party.
 
(d) Disability.  In the event that the Employee shall be unable to perform his
duties hereunder by virtue of illness or physical or mental disability (from any
cause or causes whatsoever) in substantially the manner and to the extent
required of him hereunder prior to the commencement of such disability and the
Employee shall fail to perform such duties for a period of  thirty (30) or more
days, whether or not continuous, in any continuous one hundred and twenty (120)
day period, then the Company shall have the right to terminate this Agreement
and the Employee's employment with the Company as of the end of any calendar
month during the continuance of such disability upon at least fifteen (15) days'
prior written notice to the Employee.


(e)         Change of Control.
(i) For the purposes of this Agreement, a “Change of Control” shall be deemed to
have taken place if: (1) any person, including a “group” as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, becomes the owner
or beneficial owner of Company securities, after the date of this Agreement,
having 51% or more of the combined voting power of the then outstanding
securities of the Company that may be cast for the election of directors of the
Company (other than as a result of an issuance of securities initiated by the
Company, or open market purchases approved by the Board, as long as the majority
of the Board approving the purchases is the majority at the time the purchases
are made), or (2) the persons who were directors of the Company before such
transactions shall cease to constitute a majority of the Board, or any successor
to the Company, as the direct or indirect result of or in connection with, any
cash tender or exchange offer, merger or other business combination, sale of
assets or contested election, or any combination of the foregoing transactions.
 
(ii) The Company and Employee hereby agree that, if Employee is employed with
the Company on the date on which a Change of Control occurs (the “Change of
Control Date”), and if during the remaining term hereof after the Change of
Control Date Employee’s employment is terminated by the Company (or subsidiary),
the Company will make a lump sum payment to the Employee in an amount equal one
(1) year’s base salary or the base salary through the balance of the Term
remaining on this Agreement, whichever is a lesser amount.  Additionally, the
Company will accelerate all unvested stock options held by the Employee at the
time of termination.
 
6.           Resignation.   If the Employee voluntarily resigns his employment
with the Company with less than 2 weeks advanced notice, the Employee’s
compensation shall be reduced one day for each day the advanced notice is less
than two weeks.  Also, the Employee agrees to reimburse the Company, if
necessary to comply with this provision.


7.           Non-Solicitation of Company Employees Agreement.  Employee
acknowledge and agrees that his covenants and obligations contained in his
Non-Compete Agreement with the Company dated December 19, 2005 (the "Non-Compete
Agreement") are in full force and effect and will continue to apply.  Employee
agrees that for the period that Employee is employed by the Company and for a
period of two (2) years if Employee resigns or is terminated from the Company,
Employee will not, for any reason, solicit or hire, whether for himself or on
behalf of another company, any of the Company’s current employees.  Employees of
the Company will be considered “current” for the period of their employment with
the Company and for a period of six (6) months after their resignation or
termination from the Company.


8.           Confidentiality Agreement.  The Employee recognizes, acknowledges
and agrees that the documents, lists, files, records, data and other information
developed and acquired by the Company, including all information developed and
acquired by the Employee in the course of Employee’s employment with the Company
as it may exist from time to time, are considered confidential, and include, but
are not limited to, all information relating to the Company’s projects, proposed
projects or applications (the “Confidential Information”).


(a)           Prohibited Acts.  The Employee understands and agrees that all
such Confidential Information is to be preserved and protected, is not to be
disclosed or made available, directly or indirectly, to third persons for
purposes unrelated to the objectives of the Company, without prior authorization
of an executive officer of the Company, and is not to be used, directly or
indirectly, for any purpose unrelated to the objectives of the Company without
prior written authorization of an executive officer of the Company.


(b)           Continuing Obligations.  The Employee understands and agrees that
Employee’s obligations under this Agreement, specifically including the
obligations to preserve and protect and not to disclose (or make available to
third persons) or use for purposes unrelated to the objectives of the Company,
without prior written authorization of an executive officer of the Company,
Confidential Information, continue indefinitely and do not, under any
circumstances or for any reason (specifically including wrongful discharge),
cease upon termination of employment; and that, in the event of termination of
the Employee’s employment for any reason (specifically including wrongful
discharge), such Confidential Information shall remain the sole property of the
Company and shall be left in its entirety in the undisputed possession and
control of the Company after such termination.


9.           Enforcement of Covenants.  In addition to all other remedies
available at law or in equity, the covenants contained in Sections 7 and 8
hereof shall be enforceable by decree of specific performance and/or injunctive
relief and shall be construed as separate covenants covering competition in the
geographical territory set forth, and if any court shall finally determine that
the restraints provided for therein are too broad as to the area, activity or
time covered, then the area, activity or time covered, as the case may be, may
be reduced by such court to whatever extent the court deems reasonable and such
covenants shall be enforced as to such reduced area, activity or time.


10.           Notices.  All notices, demands and other communications which may
or are required to be given to or made by either party to the other in
connection with this Agreement shall be in writing, shall be given by hand
delivery or by United States Certified or Registered mail, return receipt
requested, postage prepaid, and shall be deemed to have been given or made when
received by the addressee, addressed to the respective parties as follows:


If to Employee:                                           MICHAEL H. BRAUN
19331 NW 3 Street
Pembroke Pines, FL 33029


If to Company:                                           21ST CENTURY HOLDING
COMPANY
3661 West Oakland Park Blvd., Suite 300
Lauderdale Lakes, Florida 33311
Attn: Corporate Secretary


11.           Miscellaneous:


(a)           This Agreement has been executed in and shall be governed and
construed in accordance with the laws of the State of Florida.


(b)           Unless otherwise provided herein, all rights, powers, and
privileges conferred hereunder upon the parties shall be cumulative and not
restrictive of those given by law.


(c)           No failure of any party hereto to exercise any power given such
party hereunder or to insist upon strict compliance by the other party with its
obligations hereunder, and no customary practice of the parties at variance with
the terms hereof, shall constitute a waiver of a party’s right to demand exact
compliance with the terms hereof.


(d)           Time is of the essence in complying with the terms, conditions and
provisions of this Agreement.


(e)           This Agreement and the Non-Compete Agreement contains the entire
agreement of the parties hereto pertaining to the subject matter hereof, and no
representation, inducements, promises or agreements between the parties not
contained herein shall be of any force or effect.


(f)           This Agreement is binding upon and shall inure to the benefit of
the Company, its successors and assigns and the Employee and his respective
heirs, personal representatives, successors and assigns.


(g)           Any amendment to this Agreement shall not be binding upon the
parties to this Agreement unless such amendment is in writing and due executed
by all the parties hereto.


(h)           In the event any litigation or controversy arises out of or in
connection with this Agreement between the parties hereto, the prevailing party
in such litigation or controversy shall be entitled to recover from the other
party or parties all reasonable attorney’s fees, expenses and suit costs,
including those associated with any appellate or post-judgment collection
proceeding.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day, month and year first above written.


/s/  Michael H. Braun
MICHAEL H. BRAUN
(the “Employee”)




21ST CENTURY HOLDING COMPANY
a Florida corporation


By:  /s/  Stephen C. Young
Name: STEPHEN C. YOUNG
Title:     President                                                      
 